DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Asada US 2007/0145670 (“Asada”).
Regarding claim 1, Asada disclosed an image recording device comprising: 
a recording unit (10) configured to record an image on a sheet; 
a guide including: 
 	a guide surface (upstream of 20, see Figure 3) defining a part of a path, the guide surface being configured to guide the sheet; 
 	a surface (including a bottom of 5B) opposite to the guide surface; 
 	an opening formed from the surface opposite to the guide surface to the guide surface (see Figure 3); 
a first roller (7); and 
a second roller (20b), wherein the opening is positioned between the first roller and the second roller in a direction perpendicular to a direction of conveyance of the sheet; and 
a sheet feeder including: 
 	a feed arm (17a) pivotable between a first arm position and a second arm position about a pivot axis located at one end portion of the feed arm (paragraph 0042 and Figure 3); and 
 	a feed roller (19) supported by the other end portion of the feed arm and configured to feed the sheet toward the recording unit, 
wherein a portion of the sheet feeder is positioned in the opening of the guide when the feed arm is in the second arm position (Figure 3).
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653